Citation Nr: 0602329	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1945 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Winston-Salem, NC Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in December 2004, when it was 
remanded for further development of the evidence, including a 
medical opinion.  In November 2004, the veteran testified at 
a Travel Board hearing before the undersigned.  A transcript 
of this hearing is of record.  At the hearing, the Board 
granted a motion to advance the case on the Board's docket 
due to the appellant's advanced age.  

In April 2001 the appellant raised the issue of service 
connection for a right foot disability.  The matter is 
referred to the RO for any appropriate action.


FINDING OF FACT

The veteran's right knee disability is not shown to be 
related to his active service.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, the initial rating decision in 
January 2002, the February 2003 statement of the case (SOC), 
and a December 2005 supplemental SOC (SSOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  October 2001 
(prior to the RO's initial adjudication of his claim), 
November 2002, and January 2005 letters asked him to either 
submit or identify (for VA to assist in obtaining) any 
additional evidence.  The SSOC updated the status of the 
claim after development was completed (and provided the text 
of the regulation implementing the VCAA, including (at p. 2) 
the specific language that VA will advise the claimant to 
submit any evidence in his possession that pertains to his 
claim).  He has had ample opportunity to respond/ supplement 
the record and participate in the adjudicatory process, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier. 

All of the veteran's pertinent and available VA treatment and 
private medical records have been secured.  He has not 
identified any pertinent evidence that remains outstanding.  
VA arranged for an examination of the right knee in June 
2005.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

B. Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  However, the 
record reflects that the RO was able to obtain several of the 
veteran's SMRs, including his separation examination report.  

The available SMRs are negative for diagnosis, complaints, 
findings, or treatment of a right knee disability.  Clinical 
evaluation at his separation examination revealed that his 
musculoskeletal system, including his lower extremities, was 
normal.

VA and private treatment records from January 1962 through 
June 2005 show continuing treatment for osteoarthritis, 
swelling, and increasingly limited range of motion of the 
right knee.  None of these medical records contain evidence, 
other than in the veteran's recitation of his medical 
history, that his current knee disability is related to 
service.

In October 2002 Dr. F., a private physician, opined that the 
veteran's "current knee condition is as likely as not to 
have been caused by the injury he sustained in the service."  
Dr. Ferrell did not explain the rationale for the opinion.

At the November 2004 hearing, the veteran testified that he 
did not have knee problems prior to service.  He said that 
when he was in basic training he jumped into a foxhole, 
injuring his right knee.  He stated that the knee has been 
painful and sore ever since.  He also testified that he did 
not get medical treatment at the time, because he was told 
that if he reported to sick call he would not ship out with 
his unit.  He testified that he has been having fluid drawn 
from the knee since 1951.

The veteran's wife testified at the hearing that the veteran 
did not have knee problems prior to service, and that the day 
he returned from the Army he was hopping when he got off the 
bus and has been having pain ever since.  She also stated 
that two of his friends from the service had told her that 
they knew he hurt his knee in service and that they had 
always told him he should get it treated.  She testified that 
they could not be at the hearing on the veteran's behalf 
because they were deceased.

On June 2005 VA examination of the veteran's knees, the 
diagnosis was severe degenerative arthritis with varus 
deformities, chronic pain, swelling, and effusion of both 
knees, with the right knee being more symptomatic.  The 
veteran related that he had no problems with his knee prior 
to service.  He described a knee injury he had in basic 
training, and stated that the knee has been intermittently 
painful and swollen since that injury.  He indicated that the 
knee had progressively worsened over the years, and that 
since 1955 he has had fluid drawn from the knee once a year.  
The veteran's wife was present at the examination, and 
corroborated his statements regarding the condition of his 
knee pre- and post-service.  After examining the veteran and 
reviewing the claims file, the doctor was unable to conclude 
that the veteran's right knee condition was related to 
service.  He stated:

This gentleman and his wife come across as very 
honest individuals and I feel that his story of 
an injury to his right knee in basic training is 
credible.  However, he has similar radiographic 
changes indicative of degenerative arthritis in 
both knees.  There is no proof, but only his own 
word, that he was actually injured while serving 
in the Army.  The records provided show first 
treatment given by a physician for his knee was 
in 1962, seventeen years following military 
discharge.

C. Legal Criteria

The NPRC has indicated that the veteran's complete service 
medical records are unavailable as a fire at that facility 
possibly destroyed them in 1973.  The Board is aware that in 
such a situation there is a heightened duty to assist a 
claimant in developing his claims.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This duty includes a search for 
alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992).  The record reflects that 
the RO was able to obtain (and associate with the claims 
folder) what appear to be most of the veteran's service 
medical records.  Nevertheless, based on the NPRC 
certification that the veteran's service record is "fire-
related," the analysis below was undertaken with 
consideration of the duties and obligations set forth in 
Pruitt and Cuevas.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  In order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D. Analysis

The medical evidence amply reflects that the veteran 
currently has a right knee disability.  Medical records 
submitted from 1962 to 2005 show that he has regularly been 
receiving treatment for degenerative joint disease of the 
knee.

The veteran has testified that he did not go to a doctor with 
knee complaints after his injury in service because he was 
worried he would be allowed to ship out with his unit 
(explaining why the available SMRs, and presumably any 
records lost in the 1973 fire, do not reflect a knee injury 
in service).  Although the veteran's service separation 
examination showed his extremities and musculoskeletal system 
were normal, all parties who have interacted with the veteran 
in the pursuance of this claim have expressed the opinion 
that he is a very credible individual, and there is no reason 
to question his story of an injury in service.  Considering 
the benefit of the doubt rule, the Board concludes that he 
did sustain an injury, as described.  

However, to substantiate a claim of service connection, the 
record must also contain competent medical evidence of a 
nexus between the knee injury in service and the veteran's 
current disability.  The veteran's own statements indicating 
that there is such nexus are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The record does contain an October 2002 medical opinion from 
the veteran's family physician, Dr. F.  While the opinion 
states that the veteran's "current knee condition is as 
likely as not to have been caused by the injury he sustained 
in the service," it does not provide any reasons or bases 
for the conclusion.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Although the evidence of record reflects that 
Dr. F. has been treating the veteran for a right knee 
disorder for a number of years, Dr. F. did not explain the 
rationale for his opinion, and it does not appear that he 
reviewed the claims file.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Dr. F.'s opinion does not contain any such rationale.

In contrast, the June 2005 VA examiner's opinion stated that 
the veteran's left knee showed the same types of radiographic 
changes as his right knee, suggesting a common etiology for 
the disability of the two knees other than the injury in 
service (as a left knee injury in service has not been 
reported).  The examiner noted that the veteran's story of a 
right knee injury in service was credible, but that there was 
no proof, other than the veteran's own word, that he suffered 
current disability from this injury.  The examiner noted that 
the record did not include evidence of knee treatment prior 
to 1962, seventeen years after the veteran's discharge.  Such 
a long interval of time between service separation and the 
earliest documentation of the knee disability is, of itself, 
a factor weighing against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based 
on these factors, the examiner determined that he could not 
conclude that the degenerative joint disease in the veteran's 
right knee was related to his injury in service.

Because the June 2005 VA examiner's opinion is the most 
persuasive and probative evidence in the matter of a nexus 
between the veteran's current right knee disability and an 
injury in service, the preponderance of the evidence is 
against a finding that the current right knee disability is 
related to service.  A threshold requirement for establishing 
service connection is not met, and the claim must be denied.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


